DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 5, 5th paragraph) that prior art Rauhala (Rauhala et al., US 2017/0103276 A1) does not teach comparing images of the eye captured from different angles to determine authenticity of the iris. First, the Examiner would like to point out that in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., …comparing images of the eye from different angles to determine authenticity of the iris) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claim states “capturing, by means of at least one optical sensor, a first image and a second image of the candidate's eye in a first and a second relative orientation of the eye with respect to the image sensor respectively”. Based on the broadest reasonable interpretation the orientation of the eye is captured in two different orientations which can include the eye being in different orientations (i.e. the 
Applicant also argues (Remarks; p. 5, 5th paragraph) that prior art Rauhala teaches only that the lighting varies between the first image and the second image (and thus not orientation). Again, the Examiner would like to point out that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prior art Kaehler teaches wherein the first image of an eye pointing forward in a rest position and a second image of the same eye rotated and pointing toward a different direction (Figs. 2A and 2B; [0034]) are used for comparison ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rauhala to include identifying if the eye of the person has moved from one orientation to a second orientation and based on that using homography to compare the images (based on the plurality of characteristic features) since it increases the accuracy used in biometric extraction (Kaehler; [0057]) of the system by allowing for comparison between images of a person’s eye even if the person intentionally and/or accidentally moves their eye during the identification process.
Applicant also argues (Remarks; p. 5, 6th paragraph) that one skilled in the art would not combine the teaching of Rauhala with that of Kaehler, wherein it is intended to capture a first image of an real eye in a first pose and a second image of the real eye 
Claims 1-11 are pending; claims 1, 3, 4, and 7 have been amended.
The claim objection made to claim 4 in the previous Office Action has been withdrawn due to Applicant’s amendments.
The 35 USC 112(b) rejection of claims 1, 2, and 5-11 made in the previous Office Action with regards to it being unclear how the verification is “positive” as recited in independent claim 1 has been withdrawn due to Applicant’s amendments.
The 35 USC 112(b) rejection of claims 10-11 made in the previous Office Action with regards to claim 10 being considered an independent claim has been withdrawn due to Applicant’s amendment.
The 35 USC 112(b) rejection of claim 4 made in the previous Office Action with regards to it being unclear what the “lens” corresponds too (i.e. is it a cosmetic lens, a lens of a camera, etc.) is still maintained. The rejection made to claims 7-11 are withdrawn since they no longer depend from claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the a lens according to the orientation of the eye,” however it is unclear what the “lens” corresponds too (i.e. is it a cosmetic lens, a lens of a camera, etc.), since it never states that the lens is worn or covers a portion of the eye surface. Applicant’s Specification states that the lens is either a “decorative lens” or “cosmetic lens” that covers a portion of the eye surface (p. 1, line 30 to page 2, line 2 and p. 2, line 26 to p. 3, line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al., US 2017/0103276 A1 (Rauhala), Kaehler et al., US 2017/0109580 A1 (Kaehler), and further in view of Yoo, US 2006/0147094 A1 (Yoo).
Regarding claim 1, Rauhala teaches a method for verifying the authenticity of the iris of an eye (verifying if the eye is real)([0030] and [0032]) of a biometric recognition candidate from an iris image (verifying the authenticity of the iris of an eye in an image, i.e. is the verification feature in the iris of the assumed eye indicating a real eye)(Figs. 1 and 2; [0030] and [0032]), 
comprising the steps of: 
- capturing, by means of at least one optical sensor (capturing digital image frames using an image sensor)(Fig. 2; [0024-0025]), a first image and a second image of the candidate's eye (the image processing unit 101/201 obtains two digital image frames 102/202 and 103/203 captured of an assumed eye 104/204)(Figs. 1 and 2; [0023] and [0039]) in a first and a second relative orientation of the eye with respect to the image sensor respectively (wherein the optical axis of the image sensor is adjustable; i.e. its direction may be tunable, e.g. by adjustable optics or by adjustable position of the image sensor itself)([0062]); 
- detecting homologous characteristic points in the first image and in the second image (detecting the one or more characteristic features of the iris on the basis of the obtained image data of the two digital image frames)(Fig. 2; [0040-0042]); 
- checking that the homologous characteristic points of the first image correspond to the homologous characteristic points of the second image (confirming that the presence of the same characteristic features are in both digital image frames)([0042]); 
(determining, on the basis of the comparison data, presence of a verification feature in the assumed eye indicating a real eye)(Abstract).
Rauhala teaches matching characteristic features from image frames of an assumed eye to determine if the assumed eye is a real eye (Abstract); and wherein the image sensor’s position can be adjusted, and thus orientation of the eye with respect to the image sensor can be different ([0062]). However, Rauhala does not explicitly teach how to match the characteristic features if the orientation of the eye with respect to the image sensor is different between the two image frames; specifically checking that the homologous characteristic points of the first image correspond to the homologous characteristic points of the second image “after applying a homography to the homologous characteristic points of the second image”.
Kaehler teaches extracting biometric information from an eye, including segmentation of the iris within an eye image ([0018]); capturing, by means of at least one optical sensor (one or more cameras)([0062]), a first image and a second image of the candidate's eye (first image of an eye pointing forward in a rest position and a second image of the same eye rotated and pointing toward a different direction)(Figs. 2A and 2B; [0034]) in a first and a second relative orientation of the eye with respect to the image sensor respectively (with a first relative orientation of the eye pointing forward in a rest position and the second relative orientation of the eye rotated to a different pointing position)(Figs. 2A and 2B; [0034]); and wherein checking that the homologous characteristic points of the first image (checking if the iris features 124a of a first image of the eye; i.e. a reference eye image with the eye pointing forward in a rest position)(Fig. 2A; [0034]) correspond to the homologous characteristic points of the second image (correspond to the iris features 124a in the second image with the same eye rotated)(Fig. 2B; [0034]) after applying a homography (computation of a homography)([0022]) to the homologous characteristic points of the second image (using the iris features 124, homography that relates the position of the iris features 124a in the rotated eye image to the position in the reference eye image can be computed)(Figs. 2A and 2B; [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rauhala to include identifying if the eye of the person 
Rauhala teaches matching characteristic features from image frames of an assumed eye to determine if the assumed eye is a real eye (Abstract). Kaehler teaches matching points between eye images using homography when the eye is in a different orientation in the second image from the first image (Figs. 2A and 2B; [0034]). However, neither explicitly states determining a residual deviation between the homologous characteristic points of the first image and the homologous characteristic points of the second image or considering the iris to be authentic when the residual deviation is less than a predetermined threshold.
Yoo teaches determining if iris images are authentic or an imposter ([0342]); wherein the image recognizing/verifying unit 31 or the iris pattern recognition unit 16 recognizes a similar iris image by matching features (Fig. 2; [0297]); wherein the retrieved iris is verified by matching the input image and the model images ([0327]); wherein homography is used to determine if the input images and models are aligned ([0330]); and wherein determining a residual deviation (residual difference after the images are aligned based on homography; known as an outlier)([0330]) between the homologous characteristic points of the first image (characteristic feature points of the input image)([0330]) and the homologous characteristic points of the second image (characteristic feature points in a model image)([0330]); and considering the iris to be authentic when the residual deviation is less than a predetermined threshold (wherein the verification of the iris is done if the outlier is not over 50% (i.e. if the outlier is over 50%, align of the models is regarded as fail)([0330]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include verifying the iris based on homography and the residual deviation since it allows the system to authenticate the iris of the human being rapidly and precisely (Yoo; [0055]).

Regarding claim 2, Kaehler comprising a step of transforming each image into a polar coordinate representation (transforming the obtained eye images into a polar coordinate representation)([0037]) before searching for homologous points (wherein the iris features 124a are computed on the polar image)(Figs. 2A and 2B; [0037]).  

Regarding claim 3, Yoo teaches wherein the homography applied to the homologous characteristic points (homography applied to the pairs of feature points)([0330]) of the second image is a planar projection (projecting/aligning the second image to the first image)([0330]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al., US 2017/0103276 A1 (Rauhala), Kaehler et al., US 2017/0109580 A1 (Kaehler), Yoo, US 2006/0147094 A1 (Yoo), and further in view of Bozarth, US 8,594,374 B1 (Bozarth).
Regarding claim 5, Rauhala teaches matching characteristic features from image frames of an assumed eye to determine if the assumed eye is a real eye (Abstract). Kaehler teaches matching points between eye images using homography when the eye is in a different orientation in the second image from the first image (Figs. 2A and 2B; [0034]). Yoo teaches determining if iris images are authentic or an imposter ([0342]). However, none of them explicitly teaches “wherein the image capture is performed by asking the candidate to move his/her eye between the two image captures”.
Bozarth teaches utilizing captured image information to authenticate the user using a process such as iris recognition or retinal scanning (Abstract); wherein the image capture (wherein image capture element 204 captures images)(Fig. 2; col. 3, lines 54-56) is performed by asking the candidate to move his/her eye between the two image captures (wherein the user is asked to move their eyes from the center of the screen to where a graphical ball is positioned to determine the uses gaze movement and eye orientation)(Fig. 2; col. 3, line 65 to col. 4, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include asking the user (Bozarth; col. 2, lines 17-19) while also being able to ensure that the device is being unlocked by a human (Bozarth; col. 4, lines 64-65); and using the gaze tracking to unlock the device can also provide various devices with the ability to identify a user based upon the captured image information (Bozarth; col. 5, lines 45-47).

Regarding claim 6, Bozarth teaches wherein the image capture is performed using two optical sensors (wherein the computing device can include one or more image capturing elements such as the two image capturing elements 504)(Fig. 5; col. 6, lines 37-40) having secant lines of sight substantially in a common capture area of the optical sensors (wherein the image capture elements obviously have secant lines of sight substantially in common in a capture area since both image capture elements 504 are capturing an image of the eye of the user and thus the lines of sight of both cameras are substantially focused on one point (i.e. the eye of the user))(Figs. 1, 5, and 10; col. 6, lines 40-48, col. 7, lines 5-11, and col. 13, lines 1-6).  

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rauhala et al., US 2017/0103276 A1 (Rauhala), Kaehler et al., US 2017/0109580 A1 (Kaehler), Yoo, US 2006/0147094 A1 (Yoo), and further in view of Hoyos et al., US 2016/0117544 A1 (Hoyos).
Regarding claim 7, Rauhala teaches a biometric recognition method (a method for iris recognition)([0004] and [0020]), comprising the following steps: 
- verifying the authenticity of the iris on one eye of the candidate by implementing the method according to any one of the preceding claims (verifying the authenticity of the iris of an eye in an image, i.e. is the verification feature in the iris of the assumed eye indicating a real eye)(Figs. 1 and 2; [0030] and [0032]) and, if the verification is positive (determining, on the basis of the comparison data, presence of a verification feature in the assumed eye indicating a real eye)(Abstract); 
(a set of characteristic features which may enhance the reliability of recognition or identification process)([0040]) from at least one image of the candidate's iris (the image processing unit 201 further detects at least one characteristic feature 207 of the iris 104)(Fig. 2; [0039-0040])(wherein the iris recognition may be based on image data of one or more of the at least two digital image frames)([0082]); 
- comparing the extracted biometric characteristics with stored biometric characteristics (comparing the characteristic feature of the iris can be compared with corresponding characteristic features of an existing eye to determine whether the characteristic features indicate that the assumed eye is that particular existing eye)([0040-0041]); 
- validating the recognition (wherein the detected characteristic feature(s) of the iris of the assumed eye are used in recognizing the person to whom the actual iris belongs)([0096]).  
Kaehler teaches matching points between eye images using homography when the eye is in a different orientation in the second image from the first image (Figs. 2A and 2B; [0034]). Yoo teaches determining if iris images are authentic or an imposter ([0342]) and considering the iris to be authentic when the residual deviation is less than a predetermined threshold (wherein the verification of the iris is done if the outlier is not over 50% (i.e. if the outlier is over 50%, align of the models is regarded as fail)([0330]). However, none of them explicitly teaches “determining a similarity score” and “validating the recognition if the similarity score is higher than a predetermined threshold”.
Hoyos teaches a system and method for performing iris identification and verification using mobile devices (Abstract); comparing the extracted biometric characteristics (the generated biometric identifier for the user’s one or more irises)([0140]) with stored biometric characteristics (wherein the identifier can be matched to stored identifiers)([0140]) to determine a similarity score (wherein the iris matching can be performed pixel by pixel and compute a match score)([0140]); and validating the recognition if the similarity score is higher than a predetermined threshold (if the match score exceeds a particular threshold then a match can be identified)([0140]).  
(Hoyos; [0100]) with a sufficient degree of accuracy (Hoyos; [0007]).

Regarding claim 8, Rauhala teaches wherein the image from which the biometric characteristics (a set of characteristic features which may enhance the reliability of recognition or identification process)([0040]) are extracted is the first image or the second image (wherein the iris recognition may be based on image data of one or more of the at least two digital image frames)([0082]).  

Regarding claim 9, Rauhala teaches wherein the image from which the biometric characteristics (a set of characteristic features which may enhance the reliability of recognition or identification process)([0040]) are extracted is a third image (wherein the characteristics can be from a captured third digital image frame of the assumed eye)([0118]).  

Regarding claim 10, Rauhala biometric recognition device (apparatus 700 can be used for iris recognition)(Fig. 7; [0001] and [0070-0071]), comprising at least one optical sensor (comprising first image sensor 714)(Fig. 7; [0071]) connected to an electronic control unit (processing unit 701)(Fig. 7; [0071]) arranged to control the optical sensor in order to implement the recognition method according to claim 7 (wherein the processing unit 701 is connected to the first image sensor to receive the image data of digital image frames captured by the sensor for iris recognition)(Fig. 7; [0071]).  

Regarding claim 11, Hoyos teaches comprising two optical sensors oriented relative to each other so as to cover the same capture area (wherein the one or more cameras are used for imaging the iris)([0106]) and have secant lines of sight in said capture area (wherein the cameras can be depth from stereo cameras which use line of sight for 3D information)([0163]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as overcoming the 35 USC 112(b) rejection). None of the prior art, either alone or in combination, explicitly teach “wherein the predetermined threshold is defined by taking into account a deformation induced by the lens according to the orientation of the eye” along with the claim limitations from the preceding claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov